Title: To James Madison from Joel Barlow, 26 July 1806
From: Barlow, Joel
To: Madison, James



Dear Sir
Newyork 26 July 1806.

Mr. Lee, supposing me at Washington, has addressed to me the enclosed papers, to lay before you.  They will explain the demand of two French Merchants of Bordeaux for a certain sum said to have been deposited for them under the control of our government, and the documents in your office may decide whether their claim is well founded or not.
I would thank you for an answer, at your convenience, that I may communicate the result to Mr. Lee for the information of the parties.
Mrs. Barlow’s ill health has bro’t me to the northward of Philadelphia, to which place I hope to return, after the summer heats, in pursuance of the object that brought me there.  with great respect Dear Sir your obt. Sert.

Joel Barlow

